DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/246,729 has claims 1-8 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Claim Objections
Claim 8 is objected to because of the following informalities: recites the following limitation: “monitoring a burst start point of the high-priority packet; and burst start point.” The limitation is incomplete the ending of the limitation should be “determine the time slot to close, based on the shift of the time slot of the burst start point” instead of just “burst start point”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (Pub. No. US 2019/0215832 A1; published on July 11, 2019; hereinafter Nish).
Regarding claims 1 and 7, Nish discloses a packet switch comprising: a memory; (See ¶0032, memory) and a processor coupled to the memory (Figure 2, See ¶0032, processor coupled to memory) and configured to: learn a pattern of a high-priority packet having a cyclicity; (2019/0215832 a1-See ¶0034, The analyzer 25 analyzes the statistical information on received packets and identifies the periodicity pattern of the received packets, such as the periodicity and the pattern of the received packets. The analyzer 25 learns the arrival interval (periodicity) and pattern (the average quantity of arriving packets, the degree of burst fluctuations) of the received packets; Based on the statistical information on MFH packets in received packets, the controller 27 predicts the timing at which an MFH packet, which is a high-priority packet, will arrive) monitor a burst end point of the high-priority packet, based on a result of the learning; (Figure 11A, See ¶0034, Based on the periodicity pattern, the controller 27 further updates the setting statuses of the first gate 22A and the second gate 22B for each TS number in the list table 26; setting statuses of the first gate 22A and the second gate 22B are information on whether the first gate 22A and the second gate 22B are open or closed, and indicate “open” or “closed) detect a shift of a time slot of the burst end point when a traffic flow rate of the high-priority packet changes; (See ¶0067, The packet switch 7 detects a change in the periodicity pattern based on whether there is a change in packet quantity in the same time slot between the preceding and following periodicity patterns. Further, when detecting a change in the periodicity pattern, the packet switch 7 identifies, based on the following periodicity pattern, the number of TSs, the TS lengths, and the setting statuses of the first gate 22A and the second gate 22B. Then, the packet switch 7 updates the contents of the list table 26 to the contents thus identified.) and determine the time slot to close transmission of a non-priority packet, based on the shift of the time slot. (See ¶0034, The setting statuses of the first gate 22A and the second gate 22B are information on whether the first gate 22A and the second gate 22B are open or closed, and indicate “open” or “closed”, for example. Since an MFH packet is a high-priority packet and a non-MFH packet is a low-priority packet, the controller 27 opens the first gate 22A at all times, and opens or closes the second gate 22B on a per-time-slot (TS) basis. When open, the first gate 22A outputs an MFH packet retained in the first queue 21A. When open, the second gate 22B outputs a non-MFH packet retained in the second queue 21B, and when closed, the second gate 22B stops output of a non-MFH packet retained in the second queue 21B and outputs an MFH packet retained in the first queue 21A;  See ¶0061, further, the controller 27 sets the setting status of the second gate 22B to “open” for the TS number corresponding to (the burst start point+the maximum burst start point+the subsequent margin). As a result, even when MFH packets are moved to the front by one TS, the closed section of the second gate 22B is moved to the front by one TS)
Regarding claims 5 and 8,the processor is further configured to: monitor a burst start point of the high-priority packet; and determine the time slot to close, based on the shift of the time slot of the burst start point. (Figure 11A, See ¶0034, the controller 27 predicts the timing at which an MFH packet, which is a high-priority packet, will arrive. The setting statuses of the first gate 22A and the second gate 22B are information on whether the first gate 22A and the second gate 22B are open or closed, and indicate “open” or “closed”, for example. Since an MFH packet is a high-priority packet and a non-MFH packet is a low-priority packet, the controller 27 opens the first gate 22A at all times, and opens or closes the second gate 22B on a per-time-slot (TS) basis.; See ¶0054, the controller 27 sets the TS section from the TS number corresponding to (the burst start point−the preceding margin) to the TS number corresponding to (the burst start point+the maximum burst count+the following margin) as a closed section of the second gate 22B. Since the first gate 22A is open all the time, MFH packets are outputted preferentially in the closed section of the second gate 22B )
Regarding claim 6, Nisha discloses the high-priority packet is a Mobile Front Hall (MFH) packet. (See ¶0034, Based on the statistical information on MFH packets in received packets, the controller 27 predicts the timing at which an MFH packet, which is a high-priority packet, will arrive)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nisha in view of IDS provided: IEICE Technical report ( IEICE Technical Report published on April 2018; hereinafter IEICE).
Regarding claim 2, Nisha fails to disclose when determined that the burst end point has a forward shift of the time slot, the processor is configured to change, from close to open, the time slot after the burst end point, the time slot corresponding to the amount of the forward shift.
IEICE discloses when determined that the burst end point has a forward shift of the time slot,  (Page 6, if the burst arrival TS starts to be shifted forward, the iTAS Detects the shift corrects the closing TS to follow the shift) the processor is configured to change, (Page 7, hardware processing of the packet switch; Page 6, if the burst arrival TS starts to be shifted forward, the iTAS Detects the shift corrects the closing TS to follow the shift)  from close to open, the time slot after the burst end point, the time slot corresponding to the amount of the forward shift. (Page 6, if the burst arrival TS starts to be shifted forward, the iTAS Detects the shift corrects the closing TS to follow the shift)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Nisha to include to forward shift of the time slot. The motivation to combine the aim is that each node autonomously finds the best timing for itself, so that timing optimization can be achieved in the entire network (page 5).
Regarding claim 3, Nisha fails to disclose when determined that the burst end point has a backward shift of the time slot, the processor is configured to change, from open to close, the time slot before the burst end point, the time slot corresponding to the amount of the backward shift.
IEICE discloses when determined that the burst end point has a backward shift of the time slot, (Page 6, if the burst arrival TS starts to be shifted backward, the iTAS Detects the shift corrects the closing TS to follow the shift) the processor (Page 7, hardware processing of the packet switch) is configured to change, from open to close, the time slot before the burst end point, the time slot corresponding to the amount of the backward shift. (Page 6, if the burst arrival TS starts to be shifted backward, the iTAS Detects the shift corrects the closing TS to follow the shift)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Nisha to include to forward shift of the time slot. The motivation to combine the aim is that each node autonomously finds the best timing for itself, so that timing optimization can be achieved in the entire network (page 5).
Regarding claim 4, Nisha fails to disclose the processor is configured to: learn in a first phase for determining the cyclicity of the high-priority packet and a second phase for determining the time slot to close based on the determined cyclicity, and determine the time slot to close in a third phase for monitoring a packet, based on a result of the learning in the first phase and the second phase.
IEICE discloses the processor is configured to: learn in a first phase for determining the cyclicity of the high-priority packet (Page 6, the initial settings of the gate control list are set to open for MFH and the length of one cycle. After the communication of traffic starts, the switch performs autonomous learning in the period of determination phase) and a second phase for determining the time slot to close based on the determined cyclicity, (Page 6, the closing TS determination phase to correct the cycle length and the closing position) and determine the time slot to close in a third phase for monitoring a packet, based on a result of the learning in the first phase and the second phase. (Page 6-7, steady monitoring phase, the shift in the period is followed and the closing TS is continuously corrected. Consequently, the appropriate opening and closing timings can be maintained at all time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Nisha to include to forward shift of the time slot. The motivation to combine the aim is that each node autonomously finds the best timing for itself, so that timing optimization can be achieved in the entire network (page 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shibata et al. (Pub. No. US 2022/0217572 A1)- while high priority traffic is arriving at SW, only high priority traffic is forwarded but low priority traffic is not forwarded; while high priority traffic is not arriving, low priority traffic is forwarded; these operations are periodically repeated. As such, high priority traffics can be forwarded without waiting for traffics of other priorities, and as a result, the TAS technique is suitable to achieve low delays.
Hikimochi et al. (Pub. No. US 2019/0356612 A1)- he class classifying unit 40 classifies an MFH packet into a high priority class and outputs the MFH packet to the high priority queue 41, and classifies an MBH packet into a low priority class having a lower priority than the high priority class and outputs the MBH packet to the low priority queue 42. When another type of packet is input, the class classifying unit 40 classifies the packet into a low priority class
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472